Wedell, J.
(concurring): I concur substantially with what is said in the majority opinion. In addition to what is therein said my views may be briefly stated. It seems to me the only problem presented is to ascertain the legislative intent with respect to the procedure under the workmen’s compensation act. Having done that we have no alternative except to follow it. To permit the filing of postjudgment motions in compensation cases and to permit the *774incident delays which normally follow such motions is to permit precisely what the legislature insisted on avoiding. It seems to me that conclusion is inescapable. The legislature knew all about the delays occasioned by such motions under the civil code procedure and it determined not to permit that or a similar procedure in compensation cases. It therefore provided a simple, direct and speedy procedure which required appeals to be taken in twenty days. The purpose of the procedure was to make certain the workman would obtain quickly such compensation as he was entitled to receive, if any.
It was solely within the province of the legislature to determine the matter of procedure. It is not our function to determine whether it acted wisely or unwisely. We repeatedly have said the procedure provided by the act being complete, explicit and exclusive permits us to add nothing to it. Consequently we have no right to circumvent the legislative intent by a decision which inevitably will substitute a procedure the legislature did not want. I know of no inherent power that courts possess to undo the legislative will when its will is not contrary to law.
In my opinion the fundamental issue here presented is not met by admitting that a motion for modification or reversal of a judgment in a compensation case has no sanction in the law but that a district court may nevertheless entertain such a motion, have a hearing thereon, and modify or set aside its judgment on .the theory it has inherent power to do so without such motion. The plain fact is thé judgment was modified pursuant to the postjudgment motion. No one contends otherwise. It cannot seriously be doubted that if the minority view should be sustained postjudgment motions could easily, and probably would, become the regular practice and procedure in compensation cases.- Of course, it always would be admitted such motions were wholly unauthorized by the act, but it would be contended they were permissible on the theory the court had a right to exercise its discretion in determining whether it would permit them to be filed, whether it would grant a hearing thereon and whether it would act upon them. This would bring into the appeal procedure an entirely new, an unauthorized and an undesired issue, namely, whether the district court abused sound judicial discretion in permitting or refusing such motions to be filed or in hearing or refusing to hear the same. The legislature eliminated all such *775possible issues by deliberately refusing to provide a procedure under which such issues could arise.
It is not my purpose to labor the point. One other matter, however, readily suggests itself to which I shall merely direct attention. We frequently have appeals in the same compensation case by the employee, employer and the insurance carrier. One party may appeal from one portion of the judgment and others may appeal from entirely different portions thereof. If one party may file a post-judgment motion to modify or set aside a portion or portions of the judgment from which he intends to appeal, all parties, of course, may do so and at different times. If new judgments are rendered in response to hearings on such motions, or on some of them, appeals ultimately may be perfected much later than twenty days from the date of the original judgment. Not only will delays be occasioned by the substituted procedure, but confusion and legal complications relative to the finality of the various judgments, and the time for appeal from each of them, inevitably will creep into the procedure which the legislature intended should be kept as simple and direct as it had provided.